Citation Nr: 0620193	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  06-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an earlier effective date than October 15, 
1999, for separate 10 percent ratings for chondromalacia in 
each knee.  

2.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated as 10 percent disabling. 

3.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse rating decision by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO).  


FINDINGS OF FACT

1.  It was not factually ascertainable prior to October 15, 
1999 that the veteran's service-connected chondromalacia 
patellae resulted in a compensable limitation of motion.  

2.  Currently motion in each knee is 110 degrees of flexion 
and full extension; there is no subluxation or instability in 
either knee attributable to service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
15, 1999, for the assignment of a rating greater than 10 
percent for bilateral chondromalacia are not met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).   

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5256-5263 (2005).    

3.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right  knee are not met.  38 U.S.C.A. 
§§ 1155, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DCs 5003, 5010, 
5256-5263 (2005).    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  VA must also notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March and August 
2004.  The originating agency essentially informed the 
veteran to submit any pertinent evidence in his possession, 
informed him of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
an appropriate VA examination.  The record before the Board 
also contains private and VA outpatient treatment records, 
which will be addressed as pertinent.  In addition, neither 
the veteran nor his representative has identified any 
additional pertinent evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence, and the veteran requested the immediate 
adjudication of his claims by the Board in May 2006 
correspondence.  Therefore, the Board is satisfied that VA 
has complied with its duty to assist the veteran in the 
development of the facts pertinent to these claims.

Review of the letters issued to the veteran in March and 
August 2004 reflects notice to the veteran of the specific 
criteria and evidence warranted for clams for increased 
compensation and earlier effective dates.  Thus, there can be 
no possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App, 473 (2006).  As 
such, and in light of the fact that the adjudication of the 
appellant's claims below will not result in the assignment of 
an additional disability rating or effective date, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues on appeal.   See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. 183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Traumatic arthritis is rated as for 
degenerative arthritis.  DC 5010. 

Under 38 C.F.R. § 4.71a, DC 5260, knee flexion limited to 
60 degrees warrants a zero percent rating, to 45 degrees a 10 
percent rating, to 30 degrees a 20 percent rating, and to 15 
degrees a 30 percent rating.  Under DC 5261, extension of the 
knee limited to 5 degrees warrants a noncompensable rating; 
to 10 degrees a 10 percent rating, to 15 degrees a 20 percent 
rating, and to 20 degrees a 30 percent rating.  Full knee 
motion is from 140 degrees of flexion to 0 degrees of 
extension.  38 C.F.R. § 4.71, Plate II.   
 
Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating may be 
assigned for slight disability due to recurrent subluxation 
or lateral instability.  A 20 percent rating requires 
moderate disability.  Id.   
 
The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R.  § 
3.400(o)(2) (2005).  In all other cases, the effective date 
will be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2005).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  The Court further noted that the phrase 
"otherwise, date of receipt of claim" in 38 C.F.R. § 
3.400(o)(2) provides the applicable effective date when a 
factually ascertainable increase occurred more than one year 
prior to receipt of the claim for increased compensation.  

The VA Office of General Counsel (hereinafter referred to as 
"GC") explored the legislative history of 38 U.S.C.A. § 
5110(b)(2) and noted that this provision was added in order 
to permit retroactive payment of increased compensation from 
the date of the increase in disability up to 1 year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation up to 1 year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  With regard to 
the regulatory history of 38 C.F.R. § 3.400(o)(2), the GC 
noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R.  § 3.151(a) (2005).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2005).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2005).

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits: 1) report of 
examination or hospitalization by VA or uniformed services; 
2) evidence from a private physician or layman; and 3) 
examination reports, clinical records, and transcripts of 
records received from State and other institutions.  38 
C.F.R. § 3.157 (2005).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

Service connection for a bilateral knee disability was 
originally denied by an October 1983 rating decision to which 
the veteran did not file an appeal.  Thereafter, the veteran 
filed a request to reopen the claim for service connection 
for a bilateral knee disability that was received on October 
31, 1996.  The record shows that the RO granted a formal 
claim for compensation for bilateral chondromalacia in July 
1998 and a 10 percent rating was assigned effective from 
October 31, 1996.  The veteran was informed of this 
determination later that same month and he did not appeal the 
determination.  The Board notes that the July 1998 rating 
decision, which is final and binding, will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R.  § 3.105(a) (2002).  In this case, the veteran has not 
alleged specific error in any earlier rating action.  
Separate 10 percent ratings for chondromalacia have 
ultimately been assigned, effective initially from October 
20, 2003 (see January 2005 rating decision) and later October 
15, 1999 (see November 2005 rating decision).  

In a statement dated in October 1998, the representative 
requested what could be construed as an increased rating for 
the bilateral knee disability.  A November 1998 Board 
decision noted the correspondence and recommended that the 
veteran file a specific claim for such at the RO if he 
desired to pursue a claim for an increased evaluation.  On 
October 15, 1999 the veteran filed a substantive appeal on 
another issue and again made reference to his service-
connected chondromalacia that could be construed as a claim 
for an increased rating.  Turning to the question of whether 
the veteran submitted an informal claim prior to October 
1998, the Board finds that he did not under § 3.155 because 
no communication was filed prior to October 1998 indicating 
the veteran's intent to apply for an increased rating for his 
service-connected chondromalacia.  An informal claim must 
identify the benefit sought.  See Brannon v. West, 12 Vet. 
App. 32, 34 (1998) (noting that VA "is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995) for the proposition 
that VA is not required to do a "prognostication" but to 
review issues reasonably raised by the substantive appeal).  

With regard to VA medical records reflecting treatment for 
the veteran's chondromalacia following the 1998 rating action 
and prior to the claim for increase on October 15, 1999, 
there are none and certainly no records showing that it was 
factually ascertainable that an increase in disability had 
occurred.  Thus, even if there were any treatment records 
that could be construed as an informal claim, pursuant to 38 
C.F.R. § 3.157, there was no basis for establishing an 
effective date earlier than October 15, 1999 for a higher 
rating.

As indicated above, the statement by the representative 
received in October 1998 could be construed as a claim for an 
increased rating.  However, an effective date of increase is 
the later of the date that entitlement to the increase arose 
or the date of the receipt of a claim for increase.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).

From review of the clinical evidence dated prior to October 
15, 1999, there is no indication therein demonstrating 
entitlement to separate 10 percent ratings for chondromalacia 
patella under the rating criteria for arthritis codified at 
38 C.F.R. § 4.71a, or any other potentially applicable 
diagnostic code.  In this regard, an August 1994 private 
medical record and April 1997 VA examination report 
demonstrated full motion in each knee, thereby precluding 
separate 10 percent ratings for each knee on the basis of 
noncompensable limitation of motion with arthritis under DCs 
5003-5010.  There is otherwise no other clinical evidence 
dated or received prior to October 15, 1999 showing 
limitation of motion in the knees or other symptomatology for 
which separate 10 percent ratings would be warranted under 
any potentially applicable diagnostic code.  Therefore, the 
desired earlier effective date of October 31, 1996, for 
separate ratings for chondromalacia cannot be granted.  

In making this determination, the Board notes that the 
veteran, in referring to service medical records and evidence 
of "continuity" of bilateral chondromalacia, appeared to be 
arguing in his January 2006 substantive appeal that separate 
10 percent ratings should have been assigned for 
chondromalacia effective from his separation from service.  
Such an effective date, however, would require a finding that 
the October 1983 rating decision that denied service 
connection for his knee disability involved clear and 
unmistakable error (CUE).  A specific claim of CUE in the 
October 1983 rating decision does not appear to have been 
filed, and the veteran is certainly free to pursue such a 
claim if that is his desire.  

Turning now to the issue of whether the criteria for ratings 
in excess of 10 percent are met for bilateral chondromalacia, 
review of pertinent medical evidence of record, to include 
the reports from an April 2004 VA examination and VA and 
private outpatient treatment records dated through May 2006, 
showed motion to at, worst, 110 degrees of flexion in each 
knee and full extension.  Reports compiled in conjunction 
with a private arthroscopy of the right knee conducted in May 
2006 noted that the veteran had a full range of motion with 
no instability.  Review of the clinical evidence of record 
does not otherwise reveal subluxation or instability related 
to the service-connected chondromalacia.  As such, the 
criteria for increased compensation under DCs 5257, 5260, 
5261, are not met.  

While the April 2004 VA examination did reveal painful motion 
with 110 degrees of flexion in each knee, such symptomatology 
is reflected in the ratings currently assigned under DC 5010 
for painful noncompensable motion with arthritis.  Moreover, 
as the physician who examined the veteran in April 2004 
specifically found that there was no additional limitation of 
motion in the knees due to fatigue, weakness, lack of 
endurance or incoordination, increased compensation under the 
principles enumerated in DeLuca v. Brown, 8 Vet. App. 202 
(1995) is not warranted.  Finally, review of the other 
potentially applicable codes for rating the knee and leg, 
codified at DCs 5256-5263, does not reveal any basis for 
entitlement to a rating in excess of 10 percent under any 
other potentially applicable diagnostic code.   

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected bilateral knee disability is demonstrated, nor is 
there any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  The Board 
therefore finds that further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 3.321 is not 
necessary or appropriate.

The Board has considered the asserted bases for increased 
compensation enumerated by the veteran in his statement of 
May 12, 2006, however, it finds the probative weight of this 
positive evidence to be overcome by the more objective 
negative clinical evidence cited above.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Francisco v. Brown, 7 Vet. App. at 55 (1994).  Thus, 
as the probative weight of the negative evidence exceeds that 
of the positive, the claim for increased compensation for the 
veteran's bilateral knee disability must be denied.  Gilbert, 
1 Vet. App. at 49.   
 

ORDER

Entitlement to an effective date earlier than October 15, 
1999, for separate 10 percent ratings for chondromalacia in 
each knee is denied. 

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee is denied. 

Entitlement to a rating in excess of 10 percent 
chondromalacia of the right knee is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


